Case 21-12396-mdc   Doc 7   Filed 09/01/21 Entered 09/01/21 13:53:07   Desc Main
                            Document      Page 1 of 9
Case 21-12396-mdc   Doc 7   Filed 09/01/21 Entered 09/01/21 13:53:07   Desc Main
                            Document      Page 2 of 9
Case 21-12396-mdc   Doc 7   Filed 09/01/21 Entered 09/01/21 13:53:07   Desc Main
                            Document      Page 3 of 9
Case 21-12396-mdc   Doc 7   Filed 09/01/21 Entered 09/01/21 13:53:07   Desc Main
                            Document      Page 4 of 9
Case 21-12396-mdc   Doc 7   Filed 09/01/21 Entered 09/01/21 13:53:07   Desc Main
                            Document      Page 5 of 9
Case 21-12396-mdc   Doc 7   Filed 09/01/21 Entered 09/01/21 13:53:07   Desc Main
                            Document      Page 6 of 9
Case 21-12396-mdc   Doc 7   Filed 09/01/21 Entered 09/01/21 13:53:07   Desc Main
                            Document      Page 7 of 9
Case 21-12396-mdc   Doc 7   Filed 09/01/21 Entered 09/01/21 13:53:07   Desc Main
                            Document      Page 8 of 9
Case 21-12396-mdc   Doc 7   Filed 09/01/21 Entered 09/01/21 13:53:07   Desc Main
                            Document      Page 9 of 9
